Exhibit 10.4

 

AMENDMENT

 

TO

 

CONTINGENT FORWARD PURCHASE CONTRACT

 

This Amendment to the Contingent Forward Purchase Contract (the “Amendment”) is
entered into as of December 27, 2019 by and among Leisure Acquisition Corp.
(“Company”) and HG Vora Special Opportunities Master Fund, Ltd. (the
“Subscriber”).

 

RECITALS

 

WHEREAS, the Company and Subscriber are parties to the Contingent Forward
Purchase Contract, dated December 1, 2017 (the “Agreement”); and

 

WHEREAS, the Company and Subscriber desire to amend certain terms and provisions
of the Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the above recitals and in consideration of
the mutual agreements and undertakings set forth below, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I
AMENDMENT OF AGREEMENT

 

Section 1.1 Amendment of Section 7. Section 7 (Tender or Redemption of Shares)
of the Agreement is amended and restated in its entirety as follows:

 

“7.Termination. This Agreement shall remain in effect until its termination
effective immediately as of and contingent upon the Closing (as defined in the
Agreement and Plan of Merger, dated as of December 27, 2019, by and among GTWY
Holdings Limited (“Gateway”), GTWY Merger Sub Corp. and Leisure Acquisition
Corp. (the “Merger Agreement”)). Effective immediately as of and contingent upon
the Closing (as defined in the Merger Agreement), and the concurrent termination
of this Agreement, the obligations of HG Vora Capital Management, LLC (“Vora”)
to purchase securities of Gateway pursuant to that certain Contingent Forward
Purchase Contract, by and among Vora and Gateway, dated as of December 27, 2019,
will become effective in accordance with terms stated therein. Upon this
Agreement’s termination pursuant to this Section 7, all rights and obligations
of each party under this Agreement shall be of no further force or effect and no
party hereto shall have any rights, obligations or liabilities of any nature
hereunder in accordance with its terms, on its part to be performed, kept or
observed.”

 



 

 

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1 Defined Terms. All capitalized terms not otherwise defined herein
shall have the meaning given to them in the Agreement.

 

Section 2.2 Effect of Amendment. This Amendment is limited as specified and
shall not constitute a modification, acceptance or waiver of any other provision
of the Agreement. Except as specifically amended by this Amendment, all other
provisions of the Agreement are hereby ratified and remain in full force and
effect.

 

Section 2.3 Single Document. From and after the date of this Amendment, all
references to the Agreement (whether in the Agreement or any other document or
agreement prepared in connection with the transactions contemplated by the
Agreement) shall be deemed to be references to the Agreement as amended by this
Amendment.

 

Section 2.4 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

 

Section 2.5  Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof to the
extent such principles would require or permit the application of the laws of
another jurisdiction.

 

Section 2.6 Trust Account Waiver. The Subscriber hereby irrevocably waives any
and all right, title, interest, causes of action and claims of any kind or
nature whatsoever (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it presently has
or may have in the future as a result of, or arising out of, this agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

[End of text. Signature pages follow.]



 



 

 

 

This Amendment has been duly executed and delivered by the parties hereto as of
the date first above written.

 

  LEISURE ACQUISITION CORP.         By:   /s/ Daniel B. Silvers   Name:   Daniel
B. Silvers   Title:   Chief Executive Officer

 

HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD.,
   a Cayman Islands exempted company

 

By: HG Vora Capital Management, LLC     as investment adviser         By:   /s/
Parag Vora   Name: Parag Vora   Title:   Manager  

 

 

 

 

 

 

 

 

 

 

[Amendment to Contingent Forward Purchase Contract]

 

 



 

 